                    Case 5:20-cv-01352-BKS-ATB Document 1 Filed 10/30/20 Page 1 of 6



          I-INITED STATES DISTRICT COURT
          NORTHERN DISTzuCT OF NEW YORK


          LARRY SCHULER,

                                         Plaintiff,                      VERIFIED COMPLAINT
                  -against-
                                                                         Civil Action No.
                                                                         5:20-CV-1352(BKS/ATB)
         NIAGARA MOHAWK PENSION PLAN,
         RETIREMENT PLANS COMMITTEE OF NATIONAL
         GRID USA SERVICE COMPANY, INC, and
         NATIONAL GRID USA SERVICE COMPANY,INC.,
    E
    o
                                         Defendants
    ;
z
    Li
    a
    f,
O
E
o                 Plaintiff, Larry Schuler, by and through his attorneys, the Lynn Law Firm LLP, complaining of
3
J        the defendants, Niagara Mohawk Pension Plan (the o'Plan"), National Grid USA Service Company, Inc.
F
0
u
z
u
         ("National Grid,"), and Retirement Plans Committee of National Grid USA Service Company, Inc.
o
F
F
         ("Retirement Plans Committee" and, collectively with the Plan and National Grid, the ooDefendants"),
0-
J
J
         upon information and beliel alleges and respectfully shows to the Court as follows:
t
I
J                                                         PARTIES
z
z
J

                  1.     Plaintifl Larry Schuler, is an individual   and resident of Onondaga County.

                 2.      Upon information and belief, Defendant National Grid USA Service Company, Inc. is a

         Massachusetts corporation with a principal place of business at One MetroTech Center, Brooklyn,   Ny
         ll20l   and an agent for service of process of Corporation Service Company, 80 State Street, Albany,

         New York 12207.

                 3.     Upon information and belief National Grid is the sponsor of the Plan.
                    Case 5:20-cv-01352-BKS-ATB Document 1 Filed 10/30/20 Page 2 of 6



                    4.    Upon information and belief, Defendant Retirement Plans Committee of National Grid

         USA Service Company, Inc. is      a Massachusetts corporation      with   a   principal place of business at One

         MetroTech Center, Brooklyn,      NY    1120I   and an agent   for service of process of Corporation Service

         Company, 80 State Street, Albany, New York 12207.

                    5'    Upon information and belief, Defendant Retirement Plans Committee is the administrator

         of the Plan.

                 6.      Upon information and belief, Niagara Mohawk Pension Plan is an employee benefits plan

    Y
    E
         for employees and former employees of Niagara MohawklNlational Grid.
    o
 t
 U
 z               7.      Plaintiff is a participant in the Plan.
 Li
 (,
 f,
 (-)

 &
 (n                                            JURISDICTION AND VENUE

 J
 F
 (,             8.       This court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. $        l33l
 u
 z
 t
 o
 F
 F
        because this claim is brought under federal statutes, including      ERISA g 502(a)(1)(B).
0_
I
J
                9.       The court has personal jurisdiction over defendants because the cause of action accrued

tr
I       in the State of New York and defendants' principal place of business is in New York.

J
z
                1   0.   Venue is proper in this district because plaintiff is a resident of the district.
z
-J


                                                F'ACTUAL ALLEGATIONS


                11.      Larry Shuler began working at Niagara Mohawk in 1984.

                12.      As a Niagara Mohawk employee, he was entitled to and did receive the benefits of his

        job, including participation in the Plan.

                13.      Larry shuler worked at Niagara Mohawk for more than r3 years.



                                                                   2
                   Case 5:20-cv-01352-BKS-ATB Document 1 Filed 10/30/20 Page 3 of 6



                  14.       In 1994, plaintiff   was injured in an on-the-job accident.   In 1997, he retired due to the

         injury

                  15.       Plaintiff received, and continues to receive, worker's compensation benefits due to the

         injury

                  16.      Under the Plan, Mr. Schuler was entitled to receive retirement benefits when he turned

         65

                  17.      The Plan calculated these benefits to be $687.58 per month. See Exhibit A.

    v
    d
                  18.      Mr. Schuler timely submitted his claim for benefits upon turning 65 in the summer of
    c
    3
 z
    u    20t9.
 Li
 a
 f,
 U
 t
                  19.      On or about September 1,2019, Defendants denied the claim on the basis that the Plan
 (,
        was entitled to an offset for Mr. Schuler's worker's compensation benefit.           Id. Upon information     and
 J
 F
 (,     belief, Mr. Schuler received this notice in mid-September of 2019.
 U
 z
 &
 o
 F
 F
 4
                  20.      Mr. Schuler submitted     a written appeal of this decision on or about November       I,2019.
tL
J       See   Exhibit B.
J
tr
lr-
                  2I.      Mr. Schuler   has never received a response to this appeal.
3
J
z
                  22.      Mr. Schuler has been provided      a copy of the "Summary Plan Description", a copy        of
z
)       which is attached as Exhibit C.

                  23.      The Summary Plan Description does provide that the retirement benefits will be offset by

        disability payments made to plan participants. Nowhere in the Summary Plan Description does it state

        that there will be an offset for workers compensation benefits.

                  24.      Plaintiff has requested   a copy of the Plan repeatedly.   Plaintiff   s counsel also requested a

        copy of the plan on two occasions. See Exhibits D and E. Defendants have never provided a copy of

        the Plan despite their obligation to do so.

                                                                   3
                  Case 5:20-cv-01352-BKS-ATB Document 1 Filed 10/30/20 Page 4 of 6




         AS AND F'OR A F'IRST CAUSE OF ACTION FOR DENIAL OF'BENEFITS UNDER 29 U.S.C.                                    S
                                           1132(a)(1)(B):


                 25.    Plaintiff repeats and re-alleges the allegations contained in Paragraphs "1" throughoo24"

        above as though   fully restated here.

                26.     Plaintiff is a member and beneficiary of the Plan.

                27.     Plaintiff made a claim for retirement benefits under the Plan.

    Y
    E
                28.     Plaintiff exhausted the Plan's administrative appeals process (and/or any further appeal
    o
    ;u would    be futile given the Plan's failure to respond to   plaintiff   s appeal).
 z
 d
 {,
 f
 O
 E
                29.     Plaintiff is entitled to $687.58 per month commencing September 2019.
(,
                30.     Plaintiff was wrongly denied that benefit.
 J
F
0               31.     As a result, plaintiff has been damaged and seeks direct damages as well as attomey's
u
z
E
o       fees.
F
F

(L
J
J

tr              AS AND FOR A SECOND CAUSE OX'ACTION FOR FAILURE TO RESPOND TO
I
                  REQUESTS FOR ERrSA PLAN DOCUMENTS UNDER 29 U.S.C. g 102a@)(a):
J=
z
z
J               32.     Plaintiff repeats and re-alleges the allegations contained in Paragraphs   "l"   through''24"

        above as though fully restated here.

                33.    Pursuant to 29 U.S.C. $ 1024(b)(4) the Plan, upon written request of a participant or

        beneficiary, must furnish a copy of the bargaining agreement, trust agreement, contract, or other

        instruments under which the plan is established or operated.




                                                              4
                  Case 5:20-cv-01352-BKS-ATB Document 1 Filed 10/30/20 Page 5 of 6



                  34.      Pursuant to 29 U.S.C. $ 1132(c)(1), an administrator that fails to furnish such plan

        documents within 30 days of the request by a plan participant or beneficiary shall be liable in an amount

        ofup to   $1   l0 per day.

                 35.      Plaintiff requested the Plan documents on, at least, November 1, 20l9,July 20, 2020,         and,

        september r0,2020. The defendants have never provided these documents.

                 36.      Accordingly, plaintiff is entitled to payment of $110 per day from December     l,   2020.



  Y
  E
                 WHEREFORE, plaintiff demands judgment against the defendants, jointly and/or severally, for
  o
  3
 z
  U     the following relief:
  tri

 U
  :
 {,
                 a.       Compensatory damages and attorney's fees;
 E
 (,

 ;               b.       Statutory damages pursuant to 29 U.S.C. g 1132(c)(1); and
 J
 F
 o               b.       Such other and further relief as this court deems just and proper.
 U
 z
 &
 o      Dated:            October 30,2020
 F
 F
                          Syracuse, New York
rL
J
J
                                                               W. Shannon, Esq
c(.
lr-
                                                        Bar Roll No. 520477
                                                        LYNN LAW FIRM LLP
=
-J                                                      Attomeys for Plaintiff
z
z                                                        101 South Salina Street, Suite 750
J
                                                         Syracuse, NY 13202
                                                        Telephone: (315) 47 4-1267
                                                        Email : kshannon@lynnlaw. com




                                                               5
          Case 5:20-cv-01352-BKS-ATB Document 1 Filed 10/30/20 Page 6 of 6



                                         I   NDIVIDUAL VERIFICATION


STATE OF NEWYORK              )
                              ) SS:
COUNry OF ONONDAGA            )


         Larry Schuler, being duly sworn, says that he is the plaintiff in the above-named

proceeding and that the foregoing Summons and Verified Complaint is true to the best of his

knowledge, except as to matters therein stated to be alleged upon information and belief, and as

to those matters, he believes them to be true.



                                                                                      u



Sw,ornto before me this
\?rts day of

Notary
                                  N.,#$blff:$jiXli'll$""
                                                                             ntY
                                      enl"li*t"O' in' O n o nd a ga   C ou

                                      6r;i;"ion        Expirei runu          tluO'l
